OPINION — AG — ** TEMPORARY JUDGES — COMPENSATION — SALARY ** A TEMPORARY COUNTY JUDGE CANNOT BE PAID ANY COMPENSATION FOR ANY SUNDAY (OR ANY OTHER DAY) UNLESS, ON SUCH SUNDAY, (OR ANY OTHER DAY), HE IS ACTUALLY ENGAGED " IN THE TRIAL OF ANY CSE IN THE COUNTY COURT OR IN HEARING MOTIONS, DEMURRERS OR PLEAS OR MAKING ORDERS BEFORE OR AFTER TRIAL ". IN REACHING THIS CONCLUSION, THE AG DOES NOT MEAN TO SAY THAT ANY OF SAID OFFICIAL ACTS CAN LEGALLY BE PERFORMED ON A SUNDAY (HOLIDAY) CITE: 20 O.S. 289 [20-289], 20 O.S. 292 [20-292] 22 O.S. 573 [22-573], OPINION NO. NOVEMBER 9, 1953 — CAMP, ARTICLE XXIII, SECTION 10 (J. H. JOHNSON)